Title: From Thomas Jefferson to Albert Gallatin, 23 August 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            
              Dear Sir
            
            Monticello Aug. 23. 03.
          
          Your favors of Aug. 13. and 15. were recieved yesterday. the appointment of a successor to Samuel Bishop must await our re-assembling at Washington.   I inclose you the late letters of Livingston & Monroe, for consideration, & to be returned to me when perused. you will find that the French government, dissatisfied perhaps with their late bargain with us, will be glad of a pretext to declare it void. it will be necessary therefore that we execute it with punctuality & without delay. I have desired the Secretary of the Navy so to make his arrangements as that an armed vessel shall be ready to sail on the 31st. of October with the ratification & if possible, with the stock, to France. if the latter can be got through both houses in that time, it will be desireable. would it not be well that you should have a bill ready drawn to be offered on the 1st. or 2d. day of the session? it will be well to say as little as possible on the Constitutional difficulty & that Congress should act on it without talking. I subjoin what I think a better form of amendment than the one I communicated to you before. I have been, with the aid of my books here, investigating the question of the boundaries of Louisiana, & am satisfied our claim to the Perdido is solid, and to the bay of St. Bernard very argumentative. I observe that Monroe & Livingston are clear in our right to the Perdido. how would it do to annex all Louisiana East of the Misipi to the Misipi territory, & all West of that river below the mouth of Arcansa, establish into a separate territorial govmt? Accept my affectionate salutations and assurances of esteem & respect.
          
            
              Th: Jefferson
            
          
          
            ‘Louisiana, as ceded by France to the US. is made a part of the US. it’s white inhabitants shall be citizens, and stand, as to their rights & obligations on the same footing with other citizens of the US. in analogous situations. 
            Save only that as to the portion thereof lying North of the latitude of the mouth of Arcansa river no new state shall be established, nor any grants of land made therein, other than to Indians in exchange for equivalent portions of lands occupied by them, [until an amendment of the Constitution shall be made for these purposes.]
            Florida also, whensoever it may be rightfully obtained, shall become a part of the US. it’s white inhabitants shall thereupon be citizens, and shall stand, as to their rights & obligations, on the same footing with other citizens of the US. in analogous situations.’
          
        